United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2611
                     ___________________________

                                William R. Cody

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Ashley McDonald; Tim Meirose; Darin Young; Heather Bowers; Jessica Stevens;
Kayla Tinker; Dr. Mary Carpenter, MD; Jennifer Wagner; Linda Miller-Hunoff;
            Steve Baker, in their individual and official capacities

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the District of South Dakota - Sioux Falls
                                ____________

                          Submitted: April 23, 2018
                             Filed: May 7, 2018
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       South Dakota inmate William R. Cody appeals following the adverse grant of
summary judgment by the District Court1 in his 42 U.S.C. § 1983 action. Upon de
novo review, see Murchison v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015)
(outlining summary judgment standard of review), we find no error in the grant of
summary judgment on the only claim at issue in the instant appeal, i.e., that
defendants denied Cody adequate legal materials or assistance to file an action based
on the denial of medical care.2 See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.
      2
        Cody has not filed a reply brief challenging appellees’ assertions that he has
waived his other claims. See Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013)
(claim is waived where this court is not briefed on why the dismissal of the claim was
improper).

                                         -2-